Denied and Opinion filed October 4, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01036-CV

                              IN RE: DERIC VALDEZ, Relator

                 Original Proceeding from the 330th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-11-07033

                              MEMORANDUM OPINION
                          Before Justices Bridges, Myers, and Whitehill
                                  Opinion by Justice Whitehill

       Before the Court is relator’s September 6, 2016 amended petition for writ of mandamus

in which he seeks relief from temporary orders issued by the trial court in a SAPCR case.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Because a trial court’s temporary orders

are not appealable, mandamus is an appropriate means to challenge them. In re Kyburz, 05-15-

01163-CV, 2015 WL 6935912, at *1 (Tex. App.—Dallas Nov. 10, 2015, orig. proceeding)

(mem. op.). Based on the record before us, we conclude relator has not shown he is entitled to

the relief requested. See Tex. R. App. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40

(Tex. 1992) (orig. proceeding).



                                                1
      Accordingly, we DENY relator’s petition for writ of mandamus.




                                                /Bill Whitehill/
                                                BILL WHITEHILL
                                                JUSTICE

161036F.P05




                                            2